DETAILED ACTION
Applicant’s amendment and arguments filed February 23, 2021 is acknowledged.
Claims 1, 13, 16, 19, and 28 have been amended.
Claims 3, 4, 12, 21, 22, and 27 are cancelled.  Claim 35 has been newly added.
Claims 1-2, 5-11, 13-20, 23-26, and 28-35 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 10, 13-16, 19, 23, 26, 28-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1), and further in view of Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2018/0199369 A1).
Regarding claims 1 and 19, Kim teaches and discloses an apparatus (UE, figure 25) and method of wireless communication, comprising:
receiving an indication of an offset (CSI-RS offset, figure 9) for channel state information (CSI) reference signals within a transmission time interval (TTI) structure (frame/subframe structure; figure 9), the offset representing a relative location for the CSI reference signals within the TTI structure ([0095]; [0097]; teaches informing the UE of the CSI-RS configuration information including offset value representing the relative location of the CSI-RS within the frame/subframe; figure 9; [0099]; teaches “…If the base station informs a UE of a transmission period of a CSI-RS and an offset value, the UE is able to receive the CSI-RS of the base station at a corresponding subframe position using the transmission period and the offset value…”); 
detecting, after receiving the indication of the offset, signaling indicative of a transmission according to the TTI structure ([0097]; [0099]; figure 9; teaches the UE subsequently receiving a transmission of CSI-RS configuration information and a transmission of a plurality of frames/subframes from the base station including the CSI-RS within the transmission); 
determining to monitor for a CSI reference signal at the relative location within the TTI structure identified by the indicated offset ([0097]; [0099]; figure 9; teaches “…If the base station informs a UE of a transmission period of a CSI-RS and an offset value, the UE is able to receive the CSI-RS of the base station at a corresponding subframe position using the transmission period and the offset value…”; teaches the UE monitoring the transmission of a plurality of frames/subframes including the CSI-RS from the base station at the relative location indicated by the CSI-RS configuration information and offset value); 
receiving, based at least in part on the monitoring, the CSI reference signal at the relative location within the TTI structure identified by the indicated offset ([0097]; [0099]; figure 9; teaches “…If the base station informs a UE of a transmission period of a CSI-RS and an offset value, the UE is able to receive the CSI-RS of the base station at a corresponding subframe position using the transmission period and the offset value…”; teaches the UE receives the transmission of a plurality of frames/subframes including the CSI-RS from the base station at the relative location indicated by the CSI-RS configuration information and offset value);
computing a channel quality indicator (CQI) based at least in part on the CSI reference signal; and transmitting a CQI report based at least in part on the computed CQI ([0099]; teaches “…UE measures a channel through the received CSI-RS and may be then able to report such information as a CQI…to the base station…the CSI-RS transmission period and the offset can be separately designated according to a CSI-RS configuration…”; [0115]; [0116]; teaches determining and reporting a CQI based on the received CSI-RS).
However, Kim may not expressly disclose specifically in a contention-based spectrum, detecting signaling indicative of a transmission in the contention-based spectrum according to the TTI structure; determining, based at least in part on detecting the signal indicative of the transmission in the contention-based spectrum, to monitor for a CSI reference signal in the contention-based spectrum; and receiving the CSI reference signal in the contention-based spectrum, and transmitting a report comprising the CQI and an indication that the CQI based at least in part on the CSI reference signal received in the contention-based spectrum.
Nonetheless, in the same field of endeavor, Frenne clearly teaches and discloses detecting, in a contention-based spectrum (unlicensed spectrum/SCell; [0030]), signaling indicative (UE-specific RRC signaling; [0014]) of a transmission in the contention-based spectrum according to the TTI structure (subframe) ([0014]; [0017]; teaches the UE receives a RRC signaling indicating the presence of the CSI-RS according to the subframe structure in the unlicensed spectrum); determining, ([0014]; [0017]; [0075]; [0077]; teaches the UE determining to monitor in the unlicensed spectrum for the CSI-RS located in the subframe based on the received RRC signaling which indicated the location of the CSI-RS in the subframe; [0089]); receiving the CSI reference signal in the contention-based spectrum at the relative location within the TTI structure ([0014]; [0017]; [0075]; [0077]; teaches the UE receives the CSI-RS in the unlicensed spectrum for the aperiodic CSI-RS located in the subframe based on the received signaling and CSI-RS presence from the eNB; [0089]); and transmitting a report comprising the CQI and an indication that the CQI based at least in part on the CSI reference signal received in the contention-based spectrum (unlicensed spectrum/SCell; [0030]) ([0063]; “…the UE first detects on the LA SCell whether the CSI-RS from the LA SCell is present in a subframe before taking the CSI-RS measurement in this subframe on the LA SCell into account in further CSI processing and CSI reporting…”; [0064]; [0068]; [0069]; [0073]-[0075]; teaches transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting transmission in unlicensed spectrum for an indicator of the location and presence of the CSI-RS in the subframe as taught by Frenne with the method and apparatus as 
However, even though Kim does teach and suggest the relative location of a CSI-RS within the TTI structure identified by the indicated offset, Kim, as modified by Frenne, may not explicitly disclose a CSI reference signal in the contention-based spectrum at the relative location within the TTI structure identified by the indicated offset (although one of ordinary skill in the art could determine, based on the combination of teachings in Kim and Frenne, that the location of the CSI-RS is identified by an indicated offset in the contention-based spectrum).
Nonetheless, in the same field of endeavor, Larsson clearly teaches and suggests a CSI reference signal in the contention-based spectrum at the relative location within the TTI structure identified by the indicated offset ([0141]; [0143]; teaches for aperiodic CSI reports, in LAA SCells, introducing a specific indicator that indicates the presence of the CSI-RS in a DCI message which extends the CSI-RS design so that the UE is configured to expect CSI-RS in a subframe or a set of subframes with a configured periodicity and offset; [0144]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CSI reference signal in the contention-based spectrum at the relative location within the TTI structure identified by the indicated offset as taught by Larsson with the method and apparatus as disclosed by Kim, as modified by Frenne, for the purpose of ascertaining aperiodic CSI-RS resources and signaling channel state information signal in order to improve scheduling, as suggested by Larsson.

Regarding claims 5 and 23, Kim, as modified by Frenne and Larsson, further teaches and discloses wherein the signaling indicative of the transmission in the contention-based spectrum according to the TTI structure comprises a physical channel of the transmission in the contention-based spectrum according to the TTI structure ([0005]; downlink physical channel; figure 9; [0118]). 

Regarding claim 7, Kim, as modified by Frenne and Larsson, further teaches and discloses wherein the signaling indicative of the transmission in the contention-based spectrum according to the TTI structure comprises a portion of a physical downlink control channel (PDCCH) of the transmission in the contention-based spectrum according to the TTI structure ([0005]; downlink physical channel, PDCCH; figure 9; [0118]). 

Regarding claims 10 and 26, Kim, as modified by Frenne and Larsson, further teaches and discloses wherein receiving the CSI reference signal in the contention-based spectrum comprises: receiving the CSI reference signal in a final transmission time interval (TTI) of downlink (DL) burst (figure 9; [0098]; [0099]; teaches the CSI-RS is located in the final subframe of the transmission). 

Regarding claims 13 and 28, Kim teaches and discloses an apparatus (BS, figure 25) and method of wireless communication, comprising: 
(CSI-RS offset, figure 9) for channel state information (CSI) reference signals within a transmission time interval (TTI) structure (frame/subframe structure; figure 9), the offset representing a relative location for the CSI reference signals within the TTI structure ([0095]; [0097]; teaches informing the UE of the CSI-RS configuration information including offset value representing the relative location of the CSI-RS within the frame/subframe; figure 9; [0099]; teaches “…If the base station informs a UE of a transmission period of a CSI-RS and an offset value, the UE is able to receive the CSI-RS of the base station at a corresponding subframe position using the transmission period and the offset value…”); 
transmitting, after transmitting the indication of the offset, signaling indicative of a transmission according to the TTI structure ([0097]; [0099]; figure 9; teaches the UE subsequently receiving a transmission of a plurality of frames/subframes from the base station including the CSI-RS within the transmission); 
transmitting a CSI reference signal at the relative location within the TTI structure identified by the indicated offset ([0097]; [0099]; figure 9; teaches the UE receiving the CSI-RS within the transmission of a plurality of frames/subframes from the base station at the relative location indicated by the CSI-RS configuration information and offset value); and 
receiving a report comprising CQI computed based at least in part on the CSI reference signal ([0099]; teaches “…UE measures a channel through the received CSI-RS and may be then able to report such information as a CQI…to the base station…the CSI-RS transmission period and the offset can be separately designated according to a CSI-RS configuration…”; [0115]; [0116]; teaches determining and reporting a CQI based on the received CSI-RS).
However, Kim may not expressly disclose determining, after transmitting the indication of the configured offset, that a contention-based spectrum is available for transmission; transmitting, based at least in part on the determining, signaling indicative of a transmission according to the TTI structure in the contention-based spectrum; and transmitting, in the transmission according to the TTI structure, a CSI reference signal in the contention-based spectrum; and an indication that the CQI is based at least in part on the transmitted CSI reference signal.
Nonetheless, in the same field of endeavor, Frenne clearly teaches and discloses determining, after transmitting the indication of the configured offset ([0018]), that a contention-based spectrum (unlicensed spectrum/SCell) is available for transmission ([0014]; [0017]; [0075]; [0077]; teaches the UE determining to monitor in the unlicensed spectrum for the CSI-RS located in the subframe based on the received RRC signaling which indicated the location of the CSI-RS in the subframe; [0089]); transmitting, based at least in part on the determining, signaling indicative (UE-specific RRC signaling; [0014]) of a transmission according to the TTI structure (subframe) in the contention-based spectrum ([0014]; [0017]; teaches the UE receives a RRC signaling indicating the presence of the CSI-RS according to the subframe structure in the unlicensed spectrum); and transmitting, in the transmission according to the TTI structure, a CSI reference signal in the contention-based spectrum ([0014]; [0017]; [0075]; [0077]; teaches the UE receives the CSI-RS in the unlicensed spectrum for the aperiodic CSI-RS located in the subframe based on the received signaling and CSI-RS presence from the eNB; [0089]); and an indication that the CQI is based at least in part on the transmitted CSI reference signal (unlicensed spectrum/SCell; [0030]) ([0063]; “…the UE first detects on the LA SCell whether the CSI-RS from the LA SCell is present in a subframe before taking the CSI-RS measurement in this subframe on the LA SCell into account in further CSI processing and CSI reporting…”; [0064]; [0068]; [0069]; [0073]-[0075]; teaches transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting transmission in unlicensed spectrum for an indicator of the location and presence of the CSI-RS in the subframe as taught by Frenne with the method and apparatus as disclosed by Kim for the purpose of improving the accuracy of the CSI-RS measurements on the SCell, as suggested by Frenne.
However, even though Kim does teach and suggest the relative location of a CSI-RS within the TTI structure identified by the indicated offset, Kim, as modified by Frenne, may not explicitly disclose a CSI reference signal in the contention-based spectrum at the relative location within the TTI structure identified by the indicated offset (although one of ordinary skill in the art could determine, based on the combination of teachings in Kim and Frenne, that the location of the CSI-RS is identified by an indicated offset in the contention-based spectrum).
([0141]; [0143]; teaches for aperiodic CSI reports, in LAA SCells, introducing a specific indicator that indicates the presence of the CSI-RS in a DCI message which extends the CSI-RS design so that the UE is configured to expect CSI-RS in a subframe or a set of subframes with a configured periodicity and offset; [0144]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CSI reference signal in the contention-based spectrum at the relative location within the TTI structure identified by the indicated offset as taught by Larsson with the method and apparatus as disclosed by Kim, as modified by Frenne, for the purpose of ascertaining aperiodic CSI-RS resources and signaling channel state information signal in order to improve scheduling, as suggested by Larsson.

Regarding claims 14 and 29, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose identifying a user equipment (UE) configured for CSI reference signal based CQI reporting, wherein the signaling is transmitted in the contention-based spectrum based at least in part on identifying the UE. 
Nonetheless, Frenne further teaches and suggests identifying a user equipment (UE) configured for CSI reference signal based CQI reporting, wherein the signaling is transmitted in the contention-based spectrum based at least in part on identifying the (unlicensed spectrum/SCell; [0030]) ([0063]; [0064]; [0068]; [0069]; [0073]-[0075]; teaches transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based).

Regarding claims 15 and 30, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose determining that the CQI was computed using the CSI reference signal based at least in part on transmitting in the contention-based spectrum the CSI reference signal. 
Nonetheless, Frenne further teaches and suggests determining that the CQI was computed using the CSI reference signal based at least in part on transmitting in the contention-based spectrum the CSI reference signal (unlicensed spectrum/SCell; [0030]) ([0063]; [0064]; [0068]; [0069]; [0073]-[0075]; teaches transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based).

Regarding claim 16, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose determining that the CQI was computed using the CSI reference signal based at least in part on the indication that the CQI is based at least in part on the transmitted CSI reference signal. 
Nonetheless, Frenne further teaches and suggests determining that the CQI was computed using the CSI reference signal based at least in part on the indication that the CQI is based at least in part on the transmitted CSI reference signal (unlicensed spectrum/SCell; [0030]) ([0063]; [0064]; [0068]; [0069]; [0073]-[0075]; teaches transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based). 

Regarding claims 31 and 33, Kim, as modified by Frenne and Larsson, further teaches and discloses wherein receiving the indication of the offset for CSI reference signals within the TTI structure comprises: receiving the indication of the offset for CSI reference signals in radio resource control (RRC) signaling ([0097]; [0099]; [0107]).

Regarding claim 35, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose determining that the CQI was computed using the CSI reference signal based at least in part on the indication that the CQI is based at least in part on the transmitted CSI reference signal. 
Nonetheless, Frenne further teaches and suggests determining that the CQI was computed using the CSI reference signal based at least in part on the indication that the CQI is based at least in part on the transmitted CSI reference signal (unlicensed spectrum/SCell; [0030]) ([0063]; [0064]; [0068]; [0069]; [0073]-[0075]; teaches transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication #  Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2018/0199369 A1), and further in view of Kim et al. (hereinafter Kim2) U.S. Patent Application Publication # 2015/0063177 A1).
Regarding claims 2 and 20, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose receiving a cell-specific reference signal (CRS), wherein the CQI is based at least in part on the CSI reference signal and CRS.
Nonetheless, in the same field of endeavor, Kim2 et al. teaches and suggests  receiving a cell-specific reference signal (CRS), wherein the CQI is based at least in part on the CSI reference signal and CRS (abstract; [0010]; teaches receiving CRS resource elements and determining a channel state information based on CSI-RS and CRS information). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving CRS resource elements and determining a channel state information/quality based on CSI-RS and CRS information as taught by Kim2 with the method and apparatus as disclosed by Kim, as modified by Frenne and Larsson, for the purpose of improving determination and communication of channel quality information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1) and Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication #  LEE et al. (hereinafter Lee) (U.S. Patent Application Publication # 2012/0020272 A1).
Regarding claim 6, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose wherein the signaling indicative of the transmission in the contention-based spectrum according to the TTI structure comprises a portion of a physical control format indicator channel (PCFICH) of the transmission in the contention-based spectrum according to the TTI structure or a portion of a physical frame format indicator channel (PFFICH) of the transmission in the contention-based spectrum according to the TTI structure (although Frenne does teach and suggest that the signal indicative of the transmission, such as the DCI, is transmitted on a physical control channel and/or other type of control channel; [0018]; [0026]).
Nonetheless, in the same field of endeavor, Lee teaches and suggests wherein the signaling indicative of the transmission in the contention-based spectrum according to the TTI structure comprises a portion of a physical control format indicator channel (PCFICH) of the transmission in the contention-based spectrum according to the TTI structure ([0060]; teaches the base station transmitting information regarding the CSI-RS using a PCFICH channel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base station transmitting information regarding the CSI-RS using a PCFICH channel as taught by Lee with the method and apparatus as disclosed by Kim, as modified by Frenne and Larsson, for the purpose of transmitting CSI-RS information from the base station to the UE.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1) and Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2018/0199369 A1), and further in view of Nam et al. (hereinafter Nam) (U.S. Patent Application Publication # 2015/0103801 A1).
Regarding claims 8 and 24, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose wherein the CSI reference signal comprises a plurality of symbol periods. 
Nonetheless, in the same field of endeavor, Nam teaches and discloses wherein the CSI reference signal comprises a plurality of symbol periods ([0059]; [0061]; teaches the CSI-RS comprises symbol intervals).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CSI-RS comprising symbol intervals as taught by Nam with the method and apparatus as disclosed by Kim, as modified by Frenne and Larsson, for the purpose of transmitting CSI-RS information from the base station to the UE.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1), Larsson et al. (hereinafter Larsson) (U.S. Patent Application Nam et al. (hereinafter Nam) (U.S. Patent Application Publication # 2015/0103801 A1), and further in view of Novlan et al. (hereinafter Novlan) (U.S. Patent Application Publication # 2016/0227428 A1).
Regarding claims 9 and 25, Kim, as modified by Frenne, Larsson, and Nam, discloses the claimed invention, but may not expressly disclose wherein a density of the CSI reference signal is based at least in part on an interference measurement gap. 
Nonetheless, in the same field of endeavor, Novlan further teaches and discloses wherein a density of the CSI reference signal is based at least in part on an interference measurement gap ([0095]; teaches the density of CSI-RS is based on the IMR measurement).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the density of CSI-RS is based on the IMR measurement as taught by Novlan with the method and apparatus as disclosed by Kim, as modified by Frenne, Larsson, and Nam, for the purpose of improving measurement accuracy, as suggested by Novlan.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1) and Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2018/0199369 A1), and further in view of Nam et al. (hereinafter Nam2) (U.S. Patent Application Publication # 2014/0192917 A1).
claims 11, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose wherein receiving the CSI reference signal in the contention-based spectrum comprises: receiving a DL burst comprising a first CSI reference signal and a second CSI reference signal, wherein the CQI comprises a first CQI computed based at least in part on the first CSI reference signal and a second CQI computed based at least in part on the second CSI reference signal. 
Nonetheless, in the same field of endeavor, Nam2 further discloses wherein receiving the CSI reference signal comprises: receiving a DL burst comprising a first CSI reference signal and a second CSI reference signal, wherein the CQI comprises a first CQI computed based at least in part on the first CSI reference signal and a second CQI computed based at least in part on the second CSI reference signal ([0009]; [0075]; Table 4; teaches calculating a first CQI based on a first CSI-RS and calculating a second CQI based on a second CSI-RS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches calculating a first CQI based on a first CSI-RS and calculating a second CQI based on a second CSI-RS as taught by Nam2 with the method and apparatus as disclosed by Kim, as modified by Frenne and Larsson, for the purpose of improving determination and communication of channel quality information.

Regarding claim 18, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose wherein: transmitting the CSI reference signal in the contention-based spectrum comprises transmitting a DL burst in 
Nonetheless, in the same field of endeavor, Nam2 teaches and disclose wherein: transmitting the CSI reference signal in the contention-based spectrum comprises transmitting a DL burst in the contention-based spectrum comprising a first CSI reference signal directed to a first user equipment (UE) and a second CSI reference signal directed to a second UE according to the signaling; and receiving the report comprising the CQI comprises receiving a first report comprising first CQI computed by the first UE based at least in part on the first CSI reference signal and receiving a second report comprising second CQI computed by the second UE based at least in part on the second CSI reference signal ([0009]; [0075]; Table 4; teaches calculating a first CQI based on a first CSI-RS and calculating a second CQI based on a second CSI-RS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches calculating a first CQI based on a first CSI-RS and calculating a second CQI based on a second CSI-RS as taught by Nam2 with the method and apparatus as disclosed by Kim, .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1) and Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2018/0199369 A1), and further in view of Kim et al. (hereinafter Kim3) (U.S. Patent Application Publication # 2018/0242172 A1).
Regarding claim 17, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose determining a transmission pattern for serving a UE in coordinated multiple point (CoMP) scheme; and transmitting the CSI reference signal in the contention-based spectrum and the signaling based at least in part on the transmission pattern. 
Nonetheless, in the same field of endeavor, Kim3 teaches and discloses determining a transmission pattern for serving a UE in coordinated multiple point (CoMP) scheme ([0132]; [0133]; [0134]; CoMP scheme); and transmitting the CSI reference signal in the contention-based spectrum and the signaling based at least in part on the transmission pattern ([0105]; [0106]; [0111]; CSI-RS transmission pattern).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a CSI-RS transmission pattern in a CoMP transmission scheme as taught by Kim3 with the .

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2017/0195017 A1) in view of Frenne et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2020/0233334 A1) and Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2018/0199369 A1), and further in view of GAO (U.S. Patent Application Publication # 2018/0176809 A1).
Regarding claims 32 and 34, Kim, as modified by Frenne and Larsson, discloses the claimed invention, but may not expressly disclose wherein detecting the signaling indicative of the transmission in the contention-based spectrum according to the TTI structure comprises: detecting, in the contention-based spectrum, a preamble of the transmission in the contention-based spectrum according to the TTI structure.
Nonetheless, in the same field of endeavor, Gao teaches and discloses wherein detecting the signaling indicative of the transmission in the contention-based spectrum according to the TTI structure comprises: detecting, in the contention-based spectrum, a preamble of the transmission in the contention-based spectrum according to the TTI structure (abstract; [0051]; teaches including a preamble of the transmission).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preamble signal of the transmission corresponding to the CSI-RS resource transmitted as taught by Gao with the method and apparatus as disclosed by Kim, as modified by Frenne and .



Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
Consider claim 1, Applicant argues, on pages 11-12 of the Remarks, that Kim, Frenne, and Larsson do not teach or suggest “transmitting a report comprising the CQI and an indication that the CQI based at least in part on the CSI reference signal received in the contention-based spectrum”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Kim, as modified by Frenne and Larsson, does teach and suggest transmitting a report comprising the CQI and an indication that the CQI based at least in part on the CSI reference signal received in the contention-based spectrum.
Kim is relied upon to teach and disclose informing a UE of the CSI-RS configuration information including offset value representing the relative location of the CSI-RS within the subframe and the UE receiving the transmission of a plurality of subframes including the CSI-RS from the base station at the relative location indicated by the CSI-RS configuration information and offset value in order to determine and report a CQI based on the received CSI-RS ([0097]; [0099]).

	Frenne clearly teaches and suggests the UE receives the CSI-RS in the unlicensed spectrum for the aperiodic CSI-RS located in the subframe based on the received signaling and CSI-RS presence from the eNB and transmitting a CSI report comprising a CQI and an indication of the presence of the CSI-RS in the LA SCell/unlicensed spectrum in which the CQI is based ([0063]; “the UE first detects on the LA SCell whether the CSI-RS from the LA SCell is present in a subframe before taking the CSI-RS measurement in this subframe on the LA SCell into account in further CSI processing and CSI reporting”; [0064]; “the UE first detects a downlink scheduling grant for a LA SCell in a subframe where the UE has been configured to measure on CSI-RS associated with a given CSI process. If the detection is successful, the UE will take the CSI measurement from this subframe into account in the CSI processing and subsequent CSI reporting for the LA SCell”; [0068]; [0069]; [0073]-[0075]; “The wireless device 22-1 performs CSI measurements on the LA SCell 18-1 and generates CSI report(s) for the LA SCell 18-1 while restricting the use of CSI-RS measurements to subframes for which CSI-RS transmissions are detected”).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting transmission in unlicensed spectrum for an indicator of the location and presence of the CSI-RS in the subframe as taught by Frenne with 
	Therefore, based on the broadest reasonable interpretation, the combination of Kim, Frenne, and Larsson, does teach and suggest transmitting a report comprising the CQI and an indication that the CQI based at least in part on the CSI reference signal received in the contention-based spectrum.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For independent claims 13, 19, and 28, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2, 5-11, 14-20, 23-26, and 29-35, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 13, 19, and 35, respectively.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
April 14, 2021
	
	
	
		/GREGORY B SEFCHECK/                      Primary Examiner, Art Unit 2477